         1
20147.33247

        2
        3
        4
        5
        6
        7
        8
        9                            UNITED STATES DISTRICT COURT
       10                           CENTRAL DISTRICT OF CALIFORNIA
       11     M.Z., (a minor by and through her    )         No. 2:17-CV-08431-AB (GJSx)
              parent and guardian ad litem, Gentry )         [Assigned to Honorable Andre Birotte]
       12     Zuzunaga),                           )
                                                   )         JUDGMENT
       13                        Plaintiff,        )
                                                   )
       14     vs.                                  )
                                                   )
       15     GOLETA UNION SCHOOL                  )
              DISTRICT, and DOES 1-10.             )
       16                                          )
                                 Defendant(s).     )
       17                                          )
       18     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
       19             Having duly considered the issues and evidence presented in support of and
       20     opposition to Defendant, Goleta Union School District’s Motion for Summary
       21     Judgment, finding no material issue of fact therein, and because this Court’s
       22     independent review of the administrative record finds such record to be thorough and
       23     careful with robust support for its finding that Defendant, Goleta Union School
       24     District, offered Plaintiff a free appropriate public education in the least restrictive
       25     environment, and having duly rendered a decision thereon,
       26     //
       27     //
       28     //


              [PROPOSED] JUDGMENT                        1
 1           IT IS ORDERED AND ADJUDGED that the plaintiff take nothing, that the
 2   action be dismissed on the merits and that defendant, Goleta Union School District,
 3   recover its costs.
 4           The Clerk is directed to close the case.
 5
 6
 7   Dated: August 7, 2019                    ___________________________________
                                              THE HONORABLE ANDRÉ BIROTTE, JR.
 8                                            UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [PROPOSED] JUDGMENT                         2
